Citation Nr: 0300289	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  00-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the first metacarpal of the right hand.

(The issue of entitlement to an increased rating for 
spondylolisthesis, L5-S1, will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from July 13, 1964, to 
December 15, 1967.  

This matter comes before the Board on appeal from a May 
1999 rating decision by which the RO continued a 
noncompensable rating for the right thumb disability under 
Diagnostic Code 5224.   

With respect to the issue of entitlement to an increased 
rating for service-connected spondylolisthesis at L5-S1, 
the Board is undertaking additional development on this 
issue pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When that development is complete, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002).)  After providing that notice and reviewing any 
response thereto, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The veteran's right thumb disability is manifested by 
functional loss due to flare-ups, fatigability, and 
weakness and pain; the disability equates to loss of 
motion of between one and two inches.


CONCLUSION OF LAW

An increased (10 percent) rating for the veteran's 
service-connected right thumb disability is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5224 (2002); 67 Fed. Reg. 48784-87 (July 
26, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224, 5228).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application 
of a schedule of ratings, which is, in turn, based on the 
average impairment of earning capacity caused by a given 
disability.  See 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be 
considered.  See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The evidence of record includes two VA examination 
reports.  A report of a VA examination conducted in March 
1999 notes a history of a right thumb fracture or 
dislocation in 1968 while boxing.  The treatment included 
open reduction and internal fixation of the thumb.  
According to the veteran, the only post-service treatment 
for the right thumb was to have the pins removed.   
Examination of the right hand showed a well-healed 
nontender surgical scar at the base of the right thumb.  
There was no swelling, tenderness, or crepitus on passive 
motion.  There was a full range of motion and grip was 
strong.  Neurovascular function in the right thumb was 
normal.  X-rays reflected a normal right hand.  

A report of a VA examination conducted in June 2000 
reflects a history of intermittent problems with the right 
thumb since discharge from military service.  The veteran 
complained of aching in the right thumb after prolonged 
lifting or holding objects with the right hand.  He states 
that if he is required to hold any heavy object for a 
prolonged period the right thumb gives out.  He denies 
swelling.  Examination of the right thumb revealed a full 
range of motion, with no swelling, tenderness or 
crepitance.  There was a strong grip and no deformity.  
The veteran was able to touch the tips of all four digits 
without difficulty, had 60 degrees of flexion at the thumb 
interphalangeal joint and 90 degrees of flexion at the 
thumb metacarapophalangeal joint.  X-rays of the right 
thumb showed no evidence of fracture, dislocation, or 
arthritis.  

In a May 2000 VA Form 9, the veteran reported that after 
performing manual labor for a prolonged period, his right 
hand ached between the thumb and index finger.  He loses 
grip after using the hand for a short period of time.  In 
an October 2000 VA Form 9, the veteran reported that when 
the June 2000 VA examiner examined his thumb by applying 
pressure, he experienced severe pain.  

As noted above, the RO evaluated the veteran's right thumb 
disability as noncompensably disabling under Diagnostic 
Code 5224.  Diagnostic Code 5224 provides for a 10 percent 
evaluation where there is favorable ankylosis of the thumb 
and a 20 percent evaluation where there is unfavorable 
ankylosis of the thumb.  Favorable ankylosis equates to 
motion limited to within 2 inches of the median transverse 
fold of the palm.  Limitation of motion of less than 1 
inch is not considered disabling.  38 C.F.R. § 4.71a 
(2002).  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  The Board must determine whether the 
revised version is more favorable to the veteran.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, even 
if the Board finds the revised version more favorable, the 
reach of the new criteria can be no earlier than the 
effective date of that change. VAOPGCPREC 3-2000 (2000).  
In this case, VA must consider the claim pursuant to the 
former criteria during the course of the entire appeal, 
and since August 26, 2002 under the revised criteria, 
applying whichever is more favorable to the veteran.  See 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The amended provisions add a note after Diagnostic Code 
5224 to the effect that consideration must be given to 
whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The amendments also added 
Diagnostic Code 5228 which provides the criteria for 
evaluating limitation of motion in the thumb.  Thereunder, 
where there is a gap of less than one inch between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, a noncompensable rating is assigned.  
Where that gap is one to two inches, a 10 percent rating 
is assigned.  Where that gap is more than two inches, a 20 
percent rating is assigned.  

At the outset, the Board finds that neither set of rating 
criteria are more favorable to the veteran.  Under the old 
diagnostic criteria (pre-August 26, 2002) the provision 
for evaluating a thumb disability was Diagnostic Code 5224 
evaluating ankylosis of the thumb.  In this case, the 
evidence suggests that the veteran's ability to move the 
thumb is limited on use by pain, weakness, and 
fatigability.  The Board finds, with resolution of 
reasonable doubt in the veteran's favor, that such 
functional losses equate to limitation of between one and 
two inches from the transverse fold of the palm.  This 
entitles the veteran to a 10 percent rating under 
Diagnostic Code 5224.  Nevertheless, a greater rating is 
not warranted.  This is so because the examination 
findings show that the veteran is able to the move the 
thumb with a strong grip, full range of motion, and with 
the ability to touch the tips of all four digits without 
difficulty.  Such evidence strongly suggests that the 
veteran's thumb moves in a fashion, even with the pain and 
fatigability experienced on use, that his disability can 
not be equated to unfavorable ankylosis or limitation of 
motion of 2 inches or more.  

Analysis of the new criteria is similar.  The Board is 
persuaded by the veteran's statements that he experiences 
flare-ups, fatigability, weakness and pain in the right 
thumb after short periods of manual labor and prolonged 
heavy lifting.  The Board is of the view that this 
functional loss equates to disability manifested by a gap 
of between one and two inches between the thumb pad and 
the fingers with the thumb attempting to oppose the 
fingers.  Diagnostic Code 5228; see 38 C.F.R. § 4.45 and 
DeLuca v. Brown,  8 Vet. App. 202 (1995) (the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45, and the provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use.).  Therefore, a 
compensable (10 percent) rating is warranted under the new 
regulatory criteria.  Consequently, whether viewed under 
the new or old rating criteria, the veteran meets the 
criteria for a 10 percent rating.  This is so because his 
functional loss equates to such limitation.  (There is no 
indication that scarring due to surgery is in any way 
disabling.)

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
and the implementing regulations.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and adding 38 U.S.C.A. 
§ 5103A ("Duty to assist claimants").  

In this case, the veteran's application is complete, he 
was notified of the evidence needed to substantiate the 
claim by a letter dated in September 2002.  This letter 
indicated the evidence that the veteran needed to submit 
in order to substantiate the claim, as well as whether the 
VA or the veteran was responsible for obtaining the 
evidence.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the new 
obligations under VCAA and its implementing regulations by 
the September 2002 letter.  No additional notice is 
required.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have 
been satisfied.  There is no outstanding evidence 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d) (2002)).  VA examinations have been 
provided to the veteran in March 1999 and June 2000.  In 
the September 2002 letter the Board invited additional 
evidence, however none was forthcoming.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further 
development of this claim would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided). 


ORDER

A 10 percent rating for residuals of a right first 
metacarpal disability is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

